Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to the RCE filed on 08/12/2020.  Claims 37-40 and 42-56 are pending.  Claim 37 is independent.  Claims 1-36 and 41 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claim submission filed on 08/12/2020 has been entered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numerals “125” and “122” are not mentioned in the description.  Also, applicant should be noted that it would be confusing to describe “125” and “122” as innermost edges of the grasping surfaces if these numerals were intended to be referred to the innermost edges of the grasping surfaces because the edges at which 125 and 122 are pointing appear to be on outer edges of the grasping surfaces (also see originally filed Fig. 10).   Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the 
Specification
The amendment filed 08/12/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “The grasping surface 53 of jaw 25a extends laterally inward from an interior abutment surface 126 of jaw 25a, such that the grasping surface 53 extends laterally inward beyond the innermost edge 129 of contact surface 50,” “such that the portion of a grasping surface 53 extending laterally inward from an interior abutment surface of one jaw overlaps a portion of the contact surface 50 of the other jaw,” “[t]he grasping surface 53 of jaw 25b extends laterally inward from interior abutment surface 123 of jaw 25b, such that the grasping surface 53 extends laterally inward beyond the innermost edge 128 of contact surface 50 of jaw 25b. When assembled, the portion of grasping surface 53 of jaw 25b that extends laterally inward from interior abutment surface 123 overlaps a portion of the contact surface 50 of the jaw 25a.”  As shown in Fig. 10, the interior abutment surfaces .   
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 37 is objected to because of the following informalities:
a) The limitation "the first abutment surface" in line 24 of claim 37 should be amended to either --the first internal abutment surface--or --the first interior abutment surface-- depending on the next amendment (to both the claims and specification) made by the applicant to be consistent with the claim language throughout the claims.
b) The limitation "the second abutment surface" in lines 24-25 of claim 37 should be amended to either –the second internal abutment surface--or --the second interior abutment surface-- depending on the next amendment (to both the claims and specification) made by the applicant to be consistent with the claim language throughout the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-40 and 42-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “the first grasping surface extending laterally inward from a first internal abutment surface of the first jaw” in claim 37 does not have sufficient support in the original disclosure and is considered as new matter.   As shown in Figure 10, the interior abutment surfaces of the jaws and the innermost edges of the contact surfaces appear to be the innermost surfaces and edges of the device whereas the edge of the jaw on the right side of the jaw (such as shown in Fig. 11a) and the edge of the jaw on the left side of the jaw (such as shown in Fig. 11b) appear to be two of the outermost laterally inward from a first internal abutment surface of the first jaw” raises new matter issue
The limitation “the second grasping surface extending laterally inward from a second internal abutment surface of the second jaw” in claim 37 does not have sufficient support in the original disclosure and is considered as new matter for the same reason(s) stated above.
The limitation “the first abutment surface is adjacent to the second abutment surface such that a portion of the first grasping surface extending laterally inward from the first interior abutment surface overlaps a portion of the second contact surface, and a portion of the second grasping surface extending laterally inward from the second interior abutment surface overlaps a portion of the first contact surface” in claim 37 does not have sufficient support in the original disclosure and is considered as new matter for the same reason(s) stated above.
The limitation “the first grasping surface extends laterally inward beyond the innermost edge of the first contact surface” in claim 38 does not have sufficient support in the original disclosure and is considered as new matter for the same reason(s) stated above.
The limitation “the second grasping surface extends laterally inward beyond the innermost edge of the second contact surface” in claim 38 does not have sufficient support in the original disclosure and is considered as new matter for the same reason(s) stated above for the same reason(s) stated above.
laterally inward -9-BELMAN et al.Atty Docket No.: JBB-6813-0051Appl. No. 13/491,488beyond the innermost edge of the third contact surface” in claim 55 does not have sufficient support in the original disclosure and is considered as new matter.
The limitation “the fourth grasping surface extends laterally inward beyond the innermost edge of the fourth contact surface” in claim 55 does not have sufficient support in the original disclosure and is considered as new matter for the same reason(s) stated above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-40 and 42-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the first grasping surface extending laterally inward from a first internal abutment surface of the first jaw” in claim 37 is indefinite because the interior abutment surfaces of the jaws and the innermost edges of the contact surfaces appear to be the innermost surfaces and edges of the device As shown in Figure 10 whereas the edge of the jaw on the right side of the jaw (such as shown in Fig. 11a) and the 
The limitation “the second grasping surface extending laterally inward from a second internal abutment surface of the second jaw” in claim 37 is indefinite for the same reason(s) stated above.
The limitation “the first abutment surface is adjacent to the second abutment surface such that a portion of the first grasping surface extending laterally inward from the first interior abutment surface overlaps a portion of the second contact surface, and a portion of the second grasping surface extending laterally inward from the second interior abutment surface overlaps a portion of the first contact surface” in claim 37 is indefinite for the same reason(s) stated above.
Claim 37 recites the limitation "the first interior abutment surface" in line 26 of claim 37.  There is insufficient antecedent basis for this limitation in the claim.   Claim 37 recites “a first internal abutment surface” in line 10 of the claim.  
Claim 37 recites the limitation "the second interior abutment surface" in lines 27-28 of claim 37.  There is insufficient antecedent basis for this limitation in the claim.  Claim 37 recites “a second internal abutment surface” in line 17 of the claim.  
The limitation “the first grasping surface extends laterally inward beyond the innermost edge of the first contact surface” in claim 38 is indefinite for the same reason(s) stated above.
The limitation “the second grasping surface extends laterally inward beyond the innermost edge of the second contact surface” in claim 38 is indefinite for the same reason(s) stated above.
laterally inward -9-BELMAN et al.Atty Docket No.: JBB-6813-0051Appl. No. 13/491,488beyond the innermost edge of the third contact surface” in claim 55 is indefinite for the same reason(s) stated above.
The limitation “the fourth grasping surface extends laterally inward beyond the innermost edge of the fourth contact surface” in claim 55 is indefinite for the same reason(s) stated above.

The art rejection(s) below are made as best understood by the examiner under a broadest reasonable interpretation because of the 35 U.S.C. 112 issues above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 37-40 and 42-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamilton et al. (US Pub. No.: 2007/0060930) in view of Ludwick (US Pat. No.: 5,833,697).
Regarding claims 37-40, 45-47, and 52-56, a suturing device (140, Figs. 18 and 19) comprising: a housing (the housing shown in Fig. 18 similar to 7 shown in 1); a first clamp (142, Fig. 18) extending from the housing and having a first jaw (56, Fig. 18) and a second jaw (57, Fig. 18), the first jaw and the second jaw configured to pivot at a 
Ludwick teaches, in the same field of endeavor (suturing device), a clamp comprising a first jaw (see Figures below) and second jaw (the same jaw structure on the other jaw, Col. 5, lines 13-16 and see Figures below); wherein the structures of the first and second jaws are the same (Col. 5, lines 13-16); wherein each of the jaws has a grasping surface (see Figures below) protruding distally from a contact surface (see Figures below), the contact surface perpendicular to the grasping surface of each jaw (see Figures below) and extending laterally beyond an outermost edge (see Figures below) of the grasping surface of each jaw and upward above the grasping surface in the direction of the other jaw of the clamp (see Figures below, the contact surface of the 

    PNG
    media_image1.png
    424
    668
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    308
    481
    media_image2.png
    Greyscale

At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify each of the first, second, third, and fourth jaw of the suturing device of Hamilton to have the same structures and to include a contact surface such that the grasping surface protruding distally from the contact surface, the contact surface perpendicular to the grasping surface of each jaw and extending laterally beyond an outermost edge of the grasping surface of each jaw and upward above/downward below the grasping surface in the direction of the other jaw of each of the clamps; and the first grasping surface extending laterally inward from a first internal abutment surface of the first jaw; and the second grasping surface extending laterally inward from a second internal abutment surface of the second jaw; and the first abutment surface is adjacent to the second abutment surface such that a portion of the first grasping surface extending laterally inward from the first interior abutment surface overlaps a portion of the second contact surface, and a portion of the second grasping surface extending 
Regarding claim 42, Ludwick further teaches that the first grasping surface has a width (Fig. 4 and see Figure above) and the first contact surface extends laterally beyond the outermost edge of the first grasping surface by a distance (Fig. 4a and see Figure above) but fails to disclose that the distance is at least 1/8th of the first grasping surface width.  However, it would have been obvious to one skilled in the art at the time 
Regarding claim 43, Ludwick further teaches that the first contact surface extends laterally beyond the outermost edge of the first grasping surface by a distance (Fig. 4a and see Figure above) but fails to disclose that the distance is at least half the width of the first grasping surface.  However, it would have been obvious to one skilled in the art at the time of the invention to have an axial contact distance as large as possible, including at least half the width of the first grasping surface in order to maximize the constraining torque on the needle as Ludwick teaches constraining the needle with multiple contact points (col 4, In 44 to col 5, In 7).
Regarding claim 44, the first contact surface extends laterally beyond the outermost edge of the first grasping surface by a distance is between half and twice the width of the first grasping surface. However, it would have been obvious to one skilled in the art at the time of the invention to have an axial contact distance as large as possible, including between half and twice the width of the first grasping surface in order to maximize the constraining torque on the needle as Ludwick teaches constraining the needle with multiple contact points (col 4, In 44 to col 5, In 7).
Regarding claims 48-51, Ludwick further teaches that at least one of the first grasping surface and the second grasping surface comprises a ridged surface (ridged surface triangular ridges 66, Fig. 4a) having a plurality of ridges (plurality of ridges 66, Fig. 4a) extending toward the other grasping surface; wherein each of the ridges of the 
Response to Arguments
Applicant’s arguments with respect to claims 37-40 and 42-56 on pages 11-13 of the remarks have been considered but are moot in view of new ground(s) of rejection.
The drawings and amendment to the specification filed on 08/12/2020 have been objected.  See details above.
In response to the argument(s) on pages 12-13 of the remarks, Ludwick teaches a clamp comprising a first jaw (see Figures below) and second jaw (the same jaw structure on the other jaw, Col. 5, lines 13-16 and see Figures below); wherein the structures of the first and second jaws are the same (Col. 5, lines 13-16); wherein each of the jaws has a grasping surface (see Figures below) protruding distally from a contact surface (see Figures below), the contact surface perpendicular to the grasping surface of each jaw (see Figures below) and extending laterally beyond an outermost edge (see Figures below) of the grasping surface of each jaw and upward above the grasping 

    PNG
    media_image1.png
    424
    668
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    308
    481
    media_image2.png
    Greyscale

                                                                                                                                            
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JING RUI OU/Primary Examiner, Art Unit 3771